Citation Nr: 1825551	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel





INTRODUCTION

The Veteran served active duty in the United States Army from September 1974 to July 1981.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2013 rating decision in which the Department of Veteran Affairs (VA) Houston, Texas, Regional Office (RO) denied entitlement to service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The record of evidence does not establish a nexus between the Veteran's current hearing loss and her period of service.

2.  The record of evidence does not establish a nexus between the Veteran's current tinnitus and her period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may also be presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309 (a), which are presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

The Veteran contends that her current bilateral hearing disability is due to her period of service.

Turning to the record of evidence, in December 2014, the Veteran was afforded a VA hearing examination.  The audiologist reported the following puretone thresholds (in decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
30
40
45
LEFT
25
30
30
35
35

The examiner noted 96 percent word recognition for the right ear and 98 percent word recognition for the left ear.

The examiner determined that the Veteran had a diagnosis of sensorineural hearing loss in both ears.  The examination also showed auditory thresholds greater than 26 decibels in at least three frequencies in both ears.  Therefore, the audiogram establishes a hearing loss disability in each ear for VA purposes.  See 38 C.F.R § 3.385.

As a current hearing loss disability has been confirmed, the Veteran must still meet the elements of an in-service incurrence and a nexus between the current disability and the in-service incurrence.  The Veteran's DD 214 indicates that her MOS includes Radio Teletype Operator and Radio Operator, which are listed as being moderate on the Army list of MOS Titles Involving Routine Exposures to Hazardous Noise.  The service treatment records are void of any hearing complaints.

The Veteran's service treatment records indicate September 1974 service entry audiogram results as the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
10
0
10
10


The Veteran's service treatment records indicate June 1981 service separation audiogram results as the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
0
5
0
0
0

The Veteran's entry examination and separation examination show that hearing was within normal limits.  There are no marked or reported concerns or issues with hearing in her service records. 

In the December 2014 VA examination, the examiner noted that the Veteran's enlistment audiogram in September 1974 revealed normal hearing.  The examiner also noted the audiograms from June 1977, January 1978, and July 1978 confirmed normal hearing bilaterally.  The examiner further noted that the Veteran's separation audiogram in June 1981 revealed normal hearing bilaterally.  The examiner stated that once military noise exposure is removed, hearing would not be expected to get worse.  The examiner explained that the Veteran demonstrated no hearing loss at separation from military service and there is no scientific evidence to support delayed onset hearing loss.  Citing medical literature, the examiner stated that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  The examiner went on to state that most recovery to stable hearing thresholds occurs within 30 days.  The examiner reported that current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner further reported that the conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  Therefore, the examiner explained, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  The examiner stated that the current examination, thirty-three years after separation from military service, revealed normal hearing at 500 Hz and a mild to moderate hearing loss from 1-8K Hz in both the right and left ears.  The examiner stated that current hearing loss is likely due to aging and exposure to noise throughout life.  Therefore, the examiner determined that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or the result of her period of service.

The Board has considered the Veteran's contention that her period of service resulted in her current bilateral hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether the Veteran's currently diagnosed sensorineural hearing loss is related to her service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that her bilateral hearing loss disability is related to her military service.

The Board has considered whether presumptive service connection is warranted for the Veteran's hearing loss disability.  See 38 C.F.R. 3.309.  However, the record fails to show that sensorineural hearing loss was manifested to a degree of 10 percent within the one year following her service discharge in July 1981.  The December 2014 examiner stated that, in reviewing the Veteran's record, she found that the Veteran's hearing was within normal limits across all frequencies at separation.  Moreover, the first findings of hearing loss are dated more than 30 years after service.  As such, the Board does not find evidence of continuity of symptoms in the years following service, and service connection is not warranted on a presumptive basis or on the basis of continuity of symptomatology.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus

The Veteran also contends that her current tinnitus is due to her period of service.

In a December 2014 VA examination, the examiner noted a diagnosis of tinnitus.  Therefore, the first element of service connection has been met.

Turning to the remaining criteria for service connection, the Veteran's MOS includes Radio Teletype Operator and Radio Operator, which is listed as being moderate on the Army list of MOS Titles Involving Routine Exposures to Hazardous Noise.  The Veteran's service treatment records are silent on complaint of or treatment for tinnitus.  

In an October 2014 VA Form 9, the Veteran stated that she told her primary care provider that she had tinnitus back in 2005.  She stated that she was told that nothing could be done, so she lived with it.  She further stated that after seven years in the Army, she did not realize what she was experiencing with the hearing loss and tinnitus.  

In the December 2014 examination, the Veteran reported bilateral, constant tinnitus since 2000.

The examiner determined that it was less likely than not that the Veteran's tinnitus was caused by or the result of her period of service.  The examiner explained that the Veteran had normal hearing bilaterally at separation from military service, and thus there are no objective factors for which the etiology of tinnitus could be attributed.  The examiner went on to explain that there is no evidence of delayed onset tinnitus as there was no evidence of disorder at the time of separation.  Therefore, the examiner concluded that the Veteran's tinnitus was less likely than not related to her period of service.

While the Veteran is competent to report the onset of her tinnitus, the Board finds that her statements regarding the onset of her tinnitus are inconsistent.  As such, the Veteran's assertions are not deemed credible.  Therefore, the Board assigns little probative weight to the Veteran's lay statements that her tinnitus had its onset in service or that she has experienced tinnitus consistently since separation from service.

As tinnitus is an organic disease of the nervous system, the Board has considered whether service connection is warranted on a presumptive basis, see 38 C.F.R. §§ 3.307 , 3.309, or based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the medical and lay evidence does not show that the Veteran's tinnitus had its onset within one year after discharge from active service or that she experienced tinnitus continuously after discharge from service.  Therefore, service connection is not warranted for tinnitus on these theories of contention.

For all these reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


